

ADDENDUM
26111 Miles Road, Warrensville Heights, Ohio 44128


THIS AGREEMENT OF LEASE EXTENSION, made as of this 26th day of August, 2014, by
and between 26111 Miles Road Ltd., an Ohio limited liability company
(hereinafter called “Landlord” and Affymetrix, Inc., a California corporation
(hereinafter called “Tenant”).


WITNESSETH THAT:


1.
Landlord and tenant mutually agree to an extension of the original lease whose
term commenced April 1, 2010, on the same terms and conditions as therein noted,
except for the terms and conditions noted below.



2.
The term of this lease shall be extended for a period of three (3) years
commencing April 1, 2015 and terminating March 31, 2018.



3.
The rent during this extended term shall be at a yearly rate of One hundred
fifty one thousand five hundred twenty five dollars ($151,525.00) payable in
monthly installments of Twelve thousand six hundred twenty seven dollars and
eight cents ($12,627.08) in advance upon the first of each and every calendar
month.



4.
Landlord grants Tenant an option to extend this lease for two additional terms
of three (3) years. The first additional term (April 1, 2018 to March 2021) will
be at the then existing rental rate. The second additional term (April 1, 2021
to March 31, 2024) will be at the then existing rental plus an increase based on
the annual increases of the cost of living per year as measured by the consumer
price index for all goods and services dating from April 1, 2015 as the base
year.



IN WITNESS WHEREOF, this lese has been duly executed by Landlord and Tenant as
of the day and year first above written.






Signed and acknowledged in the        LANDLORD:
presence of:


/s/ Illegible                    /s/ Thomas A. Mann                
/s/Andrew B. Cohen                Thomas A. Mann on behalf of Robert
/s/ Illegible                    A. Mann for 26111 Miles Rd. Ltd.


STATE OF New Jersey        )


COUNTY OF Burlington        )    SS:


BEFORE ME, a Notary Public in and for said County and State, personally
Appeared Thomas A. Mann, who acknowledged that they did sign the foregoing
instrument and that the same is their free act and deed.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at, Thomas
A. Mann___________________________, this 21st day of August, 2014.


/s/ Suzanne J. Carr                
Notary Public


[Notary Seal]
Suzanne J. Carr
Notary Public of New Jersey
Commission Expires: 10/7/2015






Signed and acknowledged in the        TENANT:
Presence of:    
AFFYMETRIX, INC.
/s/ Illegible                


/s/ Illegible                    by: /s/ Laurent R. Bellon            


its: Sr. Vice-President Global Operations


STATE OF Ohio            )            Approved as to Form
AFFX Legal Dept.
COUNTY OF Cuyahoga        )     SS:        By    SC    


BEFORE ME, a Notary Public in and for said County and State, personally
Appeared Laurent Bellon, who acknowledged that they did sign the foregoing
instrument and that the same is their free act and deed.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at, Cuyahoga
County, Ohio, this 26 day of 2014, 2014.


/s/ Susan D. Lodge                
Notary Public


[Notary Seal]
Susan D. Lodge
Resident Summit County
Notary Public, State of Ohio
My Commission Expires: 8/10/2016

